NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with
                              Fed. R. App. P. 32.1




             United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Submitted June 13, 2007
                               Decided June 14, 2007

                                       Before

                   Hon. KENNETH F. RIPPLE, Circuit Judge

                   Hon. MICHAEL S. KANNE, Circuit Judge

                   Hon. TERENCE T. EVANS, Circuit Judge

No 07-2378

MICHAEL ALLEN LAMBERT,                        Appeal from the United States District
       Intervenor Plaintiff-Appellant,        Court for the Southern District of Indiana,
                                              Indianapolis Division.
                   v.
                                              No. 06 C 1859
ED BUSS, Superintendent,
                Defendant-Appellee.           Richard L. Young, Judge.


                                        ORDER

       Michael Lambert, who is scheduled to be executed by the State of Indiana
before sunrise on June 15, 2007, is here for the fourth time. His three prior visits
involved challenges to the death sentence he received growing out of the murder of
a Muncie, Indiana, police officer in 1990. Just two days ago, on June 12, we denied
Mr. Lambert’s motion to recall the mandates in his first two appeals.

       While challenges to his conviction and sentence have been going on for over
16 years, Lambert also intervened (on March 1, 2007) in a civil suit filed by another
Indiana capital defendant, Norman Timberlake. David Woods, another Indiana
capital defendant, was also an intervenor in the Timberlake civil suit.
No. 07-2378                                                                       2



       The Timberlake suit involved a challenge to the constitutionality of the
means by which Indiana carries out death sentences. Under a statute enacted in
1995, Indiana requires that execution be carried out by lethal injection. The first
execution under the 1995 law occurred on July 18, 1996. The fifteenth execution
under the law, that of Mr. Woods, occurred on May 5, 2007.

      Mr. Woods moved for a preliminary injunction and a stay of execution in the
Timberlake case, and those motions were denied, after a hearing, by District Judge
Richard L. Young. We denied Woods’s appeal from Judge Young’s order on May 3,
2007. Woods v. Buss, No. 07-2001 (7th Cir).

      On June 6, 2007, Mr. Lambert filed a request for a preliminary injunction in
the Timberlake case. Judge Young notified the parties that he would consider the
evidence presented during Woods’s preliminary injunction hearing when ruling on
Lambert’s motion. Lambert did not object. On June 12, Judge Young, in a
thorough and thoughtful decision, denied Lambert’s motion for a preliminary
injunction. Lambert now seeks a stay of execution pending his appeal from Judge
Young’s order.

       The lethal injection procedure to be used on Lambert, called Operational
Directive ISP 06-26, requires the introduction by intravenous catheter of 5 grams of
sodium pentothal (an anesthetic to render the prisoner unconscious), followed by 50
mg of sterile saline, followed by 100 mg of pancuronium bromide (a paralytic agent),
followed by 50 mg of sterile saline, followed by 200 mEq of potassium chloride. The
final drug stops the heart. This protocol is the same one used by Indiana to execute
Mr. Woods last month.

       Judge Young concluded that Mr. Lambert could not satisfy the stringent
requirements for obtaining a preliminary injunction. Lambert, among other things,
could not, said the judge, establish the requirement that he demonstrate a
likelihood of success on the merits. We agree and adopt Judge Young’s decision as
our own. And with that, Lambert’s motion for a stay of execution must be
DENIED.

      SO ORDERED.